Opinion by
Philips, P. J.
The appellant has failed to comply with the letter or the spirit of the statute, or rule fifteen of this court. He *395has not filed any assignment of errors, nor has he filed any abstract of the record. He has simply filed a statement of what he conceives to be the important matters to be determined; bnt there is no abstract of the record, none of the evidence is given, nor a single instruction, nor anything constituting the record, or excerpts therefrom. The rule of court can not be evaded in this way. If the amount involved is too trifling to justify a compliance with the rules of court, the case ought not to be brought here. The failure to assign errors is fatal. Mister, admr. Dowling, v. Corrigan, ante, p. 217, decided at this term, and authorities cited.
The appeal is, therefore, dismissed..
All concur.